DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021, has been entered.  
Claims 1-3 and 6-10 are pending in this action. Claims 4 and 5 have been cancelled.  All previous rejections of claims 4 and 5 have been withdrawn in view of the cancellation of claims 4 and 5.  The previous prior art rejection has been withdrawn in view of applicant’s claim amendments.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boit et al. (USPGPub 2009/0163700 A1) in view of Cherukuri et al. (USPN 4,803,082).
Regarding claims 1, 9 and 10, Boit et al. teach a method of making chewing gum and the resultant chewing gum composition containing a gum base and a polyol powder, where the polyol powder comprises maltitol (Example 2).  The chewing gums also include 1.5 wt. % mint flavor, which is considered to be a water insoluble flavoring agent present in an amount falling within the claimed range.
Boit et al. do not report the specific surface area of the polyol.  However, given that Boit teaches a maltitol powder prepared by wet granulation and having a particle diameter as claimed [0083-0091], the maltitol powder of Boit et al. is also considered to have a specific surface area as claimed in the absence of convincing arguments or evidence to the contrary.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Boit et al. teach that their maltitol powder can be used for support of various additives, but are silent as to the water insoluble flavoring being mixed with the polyol [0111].
Cherukuri et al. teach flavor delivery systems for use in chewing gum compositions (Abstract).  Cherukuri et al. also disclose that spray dried flavor, which is a powdered product, can be obtained by adsorbing a natural or synthetic flavoring agent such as oil into a particulate carrier medium such as polyol (column 2, lines 25-30).
Both Boit et al. and Cherukuri et al. teach polyols that serve as a carriers for additives/flavor.  Therefore, it would have been obvious to have prepared a premix of 
Regarding claim 2, the polyol powder comprising maltitol is taught to be present at 28% by weight in the chewing gum (e.g., Table 4 formulations 3-5), falling within the claimed range.
Regarding claim 3, Boit et al. teach the polyol powder has a mean particle diameter between 200 and 500 µm [0083], falling within the claimed range.
Regarding claims 6 and 7, the polyol powder of Boit et al. is a granulate obtained by wet granulation [0044-0045; 0085-0091]. 
Regarding claim 8, the polyol powder of Boit et al. consists of maltitol [0037].

Response to Arguments

Applicant’s arguments filed on April 14, 2021, have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791